

	

		II

		109th CONGRESS

		1st Session

		S. 1568

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Brownback (for

			 himself, Mr. Inhofe, and

			 Mr. Roberts) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To enhance the ability of community banks

		  to foster economic growth and serve their communities, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Community Banks Serving Their

			 Communities First Act or the Communities First Act.

		ITargeted Regulatory Relief for Community

			 Banks

			101.Increase exemption

			 levels under the Home Mortgage Disclosure Act of 1975

				(a)Depository

			 institution and mortgage lender disclosure exemptionsSection 304(i) of the Home Mortgage

			 Disclosure Act (12 U.S.C. 2803(i)) is amended by striking

			 $30,000,000 and inserting $250,000,000.

				(b)Depository

			 institution exemptions from actSection 309 of the Home Mortgage Disclosure

			 Act (12 U.S.C. 2808(a)) is amended—

					(1)in subsection (a), by striking

			 $10,000,000 and inserting $250,000,000;

			 and

					(2)in subsection (b), by adding at the end the

			 following new paragraph:

						

							(4)Indexing of

				depository institution disclosure exemption amountNot

				later than December 31 of each year beginning after the date of the enactment

				of the Community Banks Serving Their Communities First Act, the amount

				applicable under section 304(i) with respect to institutions described in

				section 303(2) shall be adjusted in accordance with the procedure described in

				paragraphs (1) and (3) and the adjusted amount shall apply during the

				subsequent

				year.

							.

					102.Short form reports

			 of condition for certain community banksSection 7(a) of the Federal Deposit

			 Insurance Act (12 U.S.C. 1817(a)) is amended by adding at the end the following

			 new paragraph:

				

					(11)Short form

				reports of condition for community banksAn insured depository institution described

				in subparagraphs (A), (B), (C), and (D) of section 10(d)(4) may submit a short

				form report of condition under paragraph (3) in 2 nonsequential quarters of any

				calendar

				year.

					.

			103.Community bank

			 exemption from annual management assessment of internal controls requirement of

			 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of

			 2002 (15 U.S.C. 7262) is amended by adding at the end the following new

			 subsection:

				

					(c)Community bank

				exemption

						(1)In

				generalThis section shall

				not apply in any year to any insured depository institution which, as of the

				close of the preceding year, had total assets, as determined on a consolidated

				basis, of $1,000,000,000 or less.

						(2)Adjustment of

				amountThe Commission shall

				annually adjust the dollar amount in paragraph (1) by an amount equal to the

				percentage increase, for the most recent year, in total assets held by all

				depository institutions, as reported by the Federal Deposit Insurance

				Corporation.

						.

			104.Changes required to

			 small bank holding company policy statement on assessment of financial and

			 managerial factors

				(a)Small bank

			 holding company policy statement on assessment of financial and managerial

			 factors

					(1)In

			 generalNot later than 6

			 months after the date of enactment of this Act, the Board of Governors of the

			 Federal Reserve System shall publish in the Federal Register proposed revisions

			 to appendix C of section 225 of title 12, Code of Federal Regulations, commonly

			 known as the Small Bank Holding Company Policy Statement on Assessment of

			 Financial and Managerial Factors that provide that the policy shall apply to a

			 bank holding company which has pro forma consolidated assets of less than

			 $1,000,000,000 and that—

						(A)is not engaged in any nonbanking activities

			 involving significant leverage; and

						(B)does not have a significant amount of

			 outstanding debt that is held by the general public.

						(2)Adjustment of

			 amountThe Board of Governors

			 of the Federal Reserve System shall annually adjust the dollar amount referred

			 to in paragraph (1) by an amount equal to the percentage increase, for the most

			 recent year, in total assets held by all bank holding companies, on a

			 consolidated basis, as determined by the Board.

					(b)Increase in

			 debt-to-Equity ratio of small bank holding companyNot

			 later than 6 months after the date of enactment of this Act, the Board of

			 Governors of the Federal Reserve System shall publish in the Federal Register

			 proposed revisions to appendix C of section 225 of title 12, Code of Federal

			 Regulations, commonly known as the Small Bank Holding Company Policy Statement

			 on Assessment of Financial and Managerial Factors such that the debt-to-equity

			 ratio allowable for a small bank holding company in order to remain eligible to

			 pay a corporate dividend and to remain eligible for expedited processing

			 procedures under Regulation Y of the Board of Governors of the Federal Reserve

			 System would increase from 1:1 to 3:1.

				105.Increase in size of

			 a small depository institution exception under the Depository Institution

			 Management Interlocks ActSection 203(1) of the Depository Institution

			 Management Interlocks Act (12 U.S.C. 3202(1)) is amended by striking

			 $20,000,000 and inserting $500,000,000.

			106.Community bank

			 protection under the Securities Investor Protection Act of 1970Section 9 of the Securities Investor

			 Protection Act of 1970 (15 U.S.C. 78fff–3) is amended by adding at the end the

			 following new subsection:

				

					(d)Community bank

				protection

						(1)In

				generalThe prohibition on

				advances in subsection (a)(5) shall not apply to a bank with total assets, on a

				consolidated basis, of less than $1,000,000,000.

						(2)Adjustment of

				amountThe Commission shall

				annually adjust the dollar amount in paragraph (1) by an amount equal to the

				percentage increase, for the most recent year, in total assets held by all

				depository institutions, as reported by the Federal Deposit Insurance

				Corporation.

						.

			107.Flexible examination

			 schedule for community banks

				(a)In

			 generalParagraph (4) of

			 section 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is

			 amended—

					(1)by striking the matter preceding

			 subparagraph (A) and inserting In lieu of the 12-month period referred

			 to in paragraphs (1), (2), and (3), the examination required under paragraph

			 (1) of an insured depository institution may be conducted at such intervals as

			 the appropriate Federal banking agency may determine to be appropriate, on the

			 basis of factors the Financial Institutions Examination Council shall

			 establish, if—; and

					(2)in subparagraph (A), by striking

			 $250,000,000 and inserting $1,000,000,000.

					(b)Clerical

			 amendmentThe heading for

			 paragraph (4) of section 10(d) of the Federal Deposit Insurance Act (12 U.S.C.

			 1820(d)) is amended by striking 18-month rule and inserting

			 Flexible on-site

			 examination schedule.

				108.Increase in amount

			 of small bank exception for cap on aggregate loans to executive

			 officersSubparagraph (C) of

			 section 22(h)(5) of the Federal Reserve Act (12 U.S.C. 375b(5)(C)) is

			 amended—

				(1)in the first sentence—

					(A)by striking The Board and

			 inserting the following:

						

							(i)Small

				insitution exceptionThe

				Board

							;

				and

					(B)by striking $100,000,000 of

			 deposits and inserting $1,000,000,000 of total assets (on a

			 consolidated basis); and

					(2)in the second sentence, by striking

			 In no case and inserting the following:

					

						(ii)Cap on credit

				extension to executive officersIn no

				case

						;

				and

				(3)by adding at the end the following:

					

						(iii)Annual

				adjustmentThe Board shall

				annually adjust the dollar amount in clause (i) of this subparagraph by an

				amount equal to the percentage increase, for the most recent year, in total

				assets held by all depository institutions, as reported by the Federal Deposit

				Insurance

				Corporation.

						.

				109.Consideration of

			 community bank impactBefore

			 establishing or making any revision in any regulation, requirement, or

			 guideline applicable to insured depository institutions (as defined in section

			 3 of the Federal Deposit Insurance Act), the appropriate Federal banking agency

			 (as defined in such section) shall take into account the effect of the

			 establishment of the regulation, requirement, or guideline on community banks

			 and savings associations.

			110.Increase in CRA exam

			 intervals for community banksSection 809(a) of the Community Reinvestment

			 Act of 1977 (12 U.S.C. 2908(a)) is amended by striking

			 $250,000,000 and inserting $1,000,000,000.

			IIAdditional Regulatory Relief for Community

			 Banks and their Customers

			201.Provisions relating

			 to 3-day right of rescission under the Truth in Lending Act

				(a)Optional

			 consumer waivers of right of rescissionSection 125(d) of the Truth in Lending Act

			 (15 U.S.C. 1635(d)) is amended—

					(1)by striking The Board may

			 and inserting the following:

						

							(1)Personal

				financial emergenciesThe

				Board may

							;

				and

					(2)by adding at the end the following new

			 paragraph:

						

							(2)Waivers when

				creditor is insured depository institutionThe Board shall prescribe regulations

				authorizing a consumer to waive the rights provided under this section when the

				creditor is an insured depository institution (as that term is defined in

				section 3(c)(2) of the Federal Deposit Insurance Act) in such manner and after

				such notice as the Board may

				prescribe.

							.

					(b)Clerical

			 amendmentThe heading for

			 subsection (d) of section 125 of the Truth in Lending Act (15 U.S.C. 1635) is

			 amended by striking Waiver of Rights.— and inserting

			 Waivers of Rescission

			 Rights.—.

				(c)Exemption in

			 case of refinancing with no new money regardless of creditorSection 125(e)(2) of the Truth in Lending

			 Act (15 U.S.C. 1635(e)(2)) is amended by striking by the same

			 creditor.

				(d)Exempt home

			 equity lines of creditSection 125(e)(4) of the Truth in Lending

			 Act (15 U.S.C. 1635(e)(4)) is amended to read as follows:

					

						(4)advances under an open end consumer credit

				plan which provides for any extension of credit which is secured by the

				principal dwelling of a

				consumer.

						.

				202.Additional

			 exemptions under Home Mortgage Disclosure Act of 1975; streamlining

			 reporting

				(a)Small reporter

			 exemptionSection 304 of the

			 Home Mortgage Disclosure Act (12 U.S.C. 2803) is amended by adding at the end

			 the following new subsection:

					

						(n)Small reporter

				exemptionIf, in any year, a

				depository institution makes fewer than 100 reportable loans described in any

				paragraph of subsection (b), the depository institution shall be exempt from

				the disclosure requirements of this section with respect to the loans described

				in that paragraph for such

				year.

						.

				(b)MSA

			 modificationsSection 304(a)

			 of the Home Mortgage Disclosure Act (12 U.S.C. 2803(a)) is amended——

					(1)in paragraph (1), by inserting or as

			 modified by the Board under paragraph (3), after as defined by

			 the Department of Commerce; and

					(2)by adding at the end the following new

			 paragraph:

						

							(3)Modification of

				MSAsThe Board may modify the

				description of any primary metropolitan statistical area, metropolitan

				statistical area, and consolidated metropolitan statistical area, as defined by

				the Secretary of Commerce, for purposes of this

				subsection.

							.

					(c)Regular

			 streamliningThe Home

			 Mortgage Disclosure Act (12 U.S.C. 2801 et seq.) is amended by adding at the

			 end the following new section:

					

						312.Regular

				streamliningNot later than 1

				year after the date of enactment of the Community Banks Serving Their

				Communities First Act and once during each 5-year period thereafter, the Board

				shall—

							(1)review the data collection and reporting

				requirements of this title;

							(2)streamline, reduce, or eliminate such

				requirements by regulation to the extent consistent with the purposes of this

				title;

							(3)revise the data collection and reporting

				requirements under this title to ensure that they are consistent with those

				imposed under the Equal Credit Opportunity Act; and

							(4)report to the Committee on Banking,

				Housing, and Urban Affairs of the Senate and the Committee on Financial

				Services of the House of Representatives such legislative recommendations as

				the Board determines to be necessary—

								(A)to streamline, reduce, or eliminate such

				requirements to the extent consistent with the purposes of this title;

				and

								(B)to ensure that such requirements are

				consistent with those imposed under the Equal Credit Opportunity

				Act.

								.

				203.Exception to annual

			 privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act

			 (15 U.S.C. 6803) is amended by adding at the end the following new

			 subsection:

				

					(c)Exception to

				Annual Notice RequirementA

				financial institution shall be exempt from the annual disclosure requirement

				under subsection (a), if such financial institution—

						(1)provides nonpublic personal information

				only in accordance with the provisions of section 502(b)(2) (relating to the

				consumer opt out exception) and subsection 502(e) (relating to

				general exceptions); and

						(2)has not changed its policies and practices

				with regard to disclosing nonpublic personal

				information.

						.

			204.Streamlining reports

			 of conditionSection 7(a) of

			 the Federal Deposit Insurance Act (12 U.S.C. 1817(a)), as amended by section

			 102 of this Act, is amended by adding at the end the following new

			 paragraph:

				

					(12)Streamlining

				Reports of Condition

						(A)Review of

				information and schedulesNot

				later than 1 year after the date of enactment of the Community Banks Serving

				Their Communities First Act and once during each 5-year period thereafter, the

				Corporation shall, in conjunction with the Board of Governors of the Federal

				Reserve System, the Comptroller of the Currency, and the Director of the Office

				of Thrift Supervision, review the information and schedules that are required

				to be filed by any insured depository institution with a report of condition

				under paragraph (3).

						(B)Reduction or

				elimination of filings which are more burdensome than beneficialNot later than 9 months after completing

				any review under subparagraph (A), the Corporation, the Board of Governors of

				the Federal Reserve System, the Comptroller of the Currency, and the Director

				of the Office of Thrift Supervision shall reduce or eliminate any requirement

				to file information or schedules under paragraph (3) if such agencies find that

				the burdens of such filings are not outweighed by—

							(i)the benefits to safety and soundness of the

				financial system; or

							(ii)the ability of the Corporation to

				accurately determine the financial condition and the results of operations of

				each insured depository institution.

							(C)Report to the

				congressNot later than 6

				months after the date of completion of any review under subparagraph (A), the

				Corporation, the Board of Governors of the Federal Reserve System, the

				Comptroller of the Currency, and the Director of the Office of Thrift

				Supervision shall submit a report to the Committee on Financial Services of the

				House of Representatives and the Committee on Banking, Housing, and Urban

				Affairs of the Senate containing—

							(i)the findings of the agencies with respect

				to such review; and

							(ii)any recommendations of such agencies for

				legislative action to implement any such

				findings.

							.

			205.Increase in the

			 special regulatory lending limit on loans to executive officersSection 22(g) of the Federal Reserve Act (12

			 U.S.C. 375a(g)) is amended by adding at the end the following new

			 paragraph:

				

					(11)Limit

				applicable on aggregate amount of certain loans to executive officers of

				community banksNotwithstanding any regulation prescribed

				by the Board under paragraph (4) and subject to other conditions imposed under

				this subsection and section 22(h), the aggregate amount of extensions of credit

				that a member bank may make to an executive officer of the bank under paragraph

				(4) shall not exceed

				$250,000.

					.

			IIITax Relief for Bank Depositors, Rural

			 Banks, Municipalities, and Banks Organized as Limited Liability

			 Companies

			301.Reduced rate and

			 deferral of income recognition on long-term certificates of deposit

				(a)Deferral of

			 income recognitionSection

			 451 of the Internal Revenue Code of 1986 (relating to general rule for taxable

			 year of inclusion) is amended by adding at the end the following new

			 subsection:

					

						(j)Certificates of

				deposits held by cash basis individualsIn the case of an individual on the cash

				receipts and disbursements method of accounting who holds a nonnegotiable

				certificate of deposit, interest income which is not made available for

				withdrawal before maturity of the certificate without penalty shall not be

				includible in gross income before the certificate is redeemed or

				matures.

						.

				(b)Interest income

			 on long-Term certificates of depositSection 1(h)(11)(A) of the Internal Revenue

			 Code of 1986 is amended by striking increased by and all that

			 follows through the end and

			 inserting:

					

						increased

			 by—(i)qualified dividend income; and

						(ii)interest income on any nonnegotiable

				certificate of deposit—

							(I)with a fixed maturity date which is 1 year

				or more from the date of issue, and

							(II)the interest on which is not made available

				for withdrawal before maturity without

				penalty.

							.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				302.Exclusion for

			 interest on loans secured by agricultural real property

				(a)In

			 generalPart III of

			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 items specifically excluded from gross income) is amended by inserting after

			 section 139A the following new section:

					

						139B.Interest on loans

				secured by agricultural real property

							(a)ExclusionGross income shall not include interest

				received by a qualified lender on any qualified real estate loan.

							(b)Coordination with

				section 265Qualified real

				estate loans shall be treated as obligations described in section 265(a)(2),

				the interest on which is wholly exempt from the taxes imposed by this

				subtitle.

							(c)DefinitionsFor purposes of this section:

								(1)Qualified

				lenderThe term

				qualified lender means any bank or savings association the

				deposits of which are insured under the Federal Deposit Insurance Act (12

				U.S.C. 1811 et seq.).

								(2)Qualified real

				estate loan

									(A)In

				generalThe term

				qualified real estate loan means any loan secured by

				agricultural real estate or by a leasehold mortgage (with a status as a lien)

				on agricultural real estate.

									(B)Determination

				of agricultural real estateFor purposes of subparagraph (A), the

				determination of whether property securing such loan is agricultural real

				estate shall be made as of the time the interest income on such loan is

				accrued.

									(3)Agricultural

				real estateThe term

				agricultural real estate means—

									(A)real property used for the production of 1

				or more agricultural products, and

									(B)any single family residence which

				is—

										(i)the principal residence (within the meaning

				of section 121) of its occupant;

										(ii)located in a rural area (as determined by

				the Secretary of Agriculture)—

											(I)which is not within a Metropolitan

				Statistical Area (as defined by the Office of Management and Budget),

				and

											(II)which has a population (determined on the

				basis of the most recent decennial census for which data are available) of

				2,500 or less, and

											(iii)purchased or improved with the proceeds of

				the qualified real estate

				loan.

										.

				(b)Clerical

			 amendmentThe table of

			 sections for part III of subchapter B of chapter 1 of the Internal Revenue Code

			 of 1986 is amended by inserting after the item relating to section 139A the

			 following new item:

					

						Sec. 139B. Interest on

				loans secured by agricultural real property.

					

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				303.Increase in cap on

			 qualified small issue bonds

				(a)In

			 generalSection

			 144(a)(4)(A)(i) of the Internal Revenue Code of 1986 (relating to general rule

			 for $10,000,000 limit in certain cases) is amended by striking

			 $10,000,000 and inserting $30,000,000.

				(b)Adjustment of

			 cap for inflationSection

			 144(a) of the Internal Revenue Code of 1986 (relating to qualified small issue

			 bond) is amended—

					(1)by redesignating paragraph (12) as

			 paragraph (13); and

					(2)by inserting after paragraph (11) the

			 following new paragraph:

						

							(12)Inflation

				adjustment

								(A)In

				generalIn the case of any

				calendar year after 2006, the $30,000,000 amount contained in paragraph

				(4)(A)(i) shall be increased by an amount equal to—

									(i)such dollar amount, multiplied by

									(ii)the cost-of-living adjustment determined

				under section 1(f)(3) for such calendar year by substituting calendar

				year 2005 for calendar year 1992 in subparagraph (B)

				thereof.

									(B)RoundingAny increase under subparagraph (A) which

				is not a multiple of $100,000 shall be rounded to the next lowest multiple of

				$100,000.

								.

					(c)Effective

			 dateThe amendments made by

			 this section shall apply to—

					(1)obligations issued after the date of the

			 enactment of this Act; and

					(2)capital expenditures made after such date

			 with respect to obligations issued on or before such date.

					304.Limited liability

			 company tax treatment for FDIC-Insured limited liability companies

				(a)In

			 generalSection 7701(a)(2) of

			 the Internal Revenue Code of 1986 (defining partnership and partner) is amended

			 to read as follows:

					

						(2)Partner and

				partnership

							(A)PartnershipThe term partnership includes

				a syndicate, group, pool, joint venture, or other unincorporated organization,

				through or by means of which any business, financial operation, or venture is

				carried on, and which is not, within the meaning of this title, a trust or

				estate or a corporation.

							(B)PartnerThe term partner includes a

				member in any syndicate, group, pool, joint venture, or organization described

				in subparagraph (A).

							(C)Election by

				certain banks to be taxed as partnerships

								(i)In

				generalAn eligible

				corporation may elect to be treated as a partnership for purposes of this

				title.

								(ii)Tax

				treatmentIn the case of an

				eligible corporation making an election under clause (i)—

									(I)no gain or loss shall be recognized to the

				corporation or the shareholders by reason of an election under clause (i),

				and

									(II)section 1374 shall apply to the entity

				after such election.

									(iii)Eligible

				corporationThe term

				eligible corporation means any of the following entities which

				would (but for this subparagraph) be treated as a C corporation for purposes of

				this title:

									(I)Any bank (as defined in section

				581).

									(II)Any bank holding company (as defined in

				section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C.

				1841(a))).

									(III)Any savings association (as defined in

				section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813)).

									(IV)Any savings and loan holding company (as

				defined in section 10(a)(1)(D) of the Home Owners Loan

				Act).

									.

				(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				IVTax Relief for Community Banks and Holding

			 Companies

			401.Reduction in

			 tax

				(a)C

			 corporationsSection 11 of

			 the Internal Revenue Code of 1986 (relating to tax imposed) is amended by

			 adding at the end the following new subsection:

					

						(e)Reduction of tax

				on community banks

							(1)In

				generalIn the case of a C

				corporation which is a community bank, the aggregate tax imposed by this

				section, section 55, and section 1201 shall be 80 percent of the aggregate tax

				which would (but for this subsection) be imposed by such sections.

							(2)Maximum

				reduction

								(A)In

				generalThe reduction in tax

				by reason of this subsection shall not exceed $250,000.

								(B)Corporations

				treated as 1 corporationCorporations treated as 1 corporation under

				section 1202(d)(3) shall be so treated under this subsection, and the

				limitation under subparagraph (A) shall be allocated among such corporations in

				such manner as the Secretary shall prescribe.

								(3)Increased

				benefit for banks operating in distressed areas, etc

								(A)In

				generalIn the case of a bank

				operating in an area referred to in subparagraph (B)—

									(i)paragraph (1) shall be applied by

				substituting 50 percent for 80 percent,

				and

									(ii)paragraph (2)(A) shall be applied by

				substituting $500,000 for $250,000.

									(B)Areas

				describedThe areas referred

				to in this subparagraph are—

									(i)empowerment zones and enterprise

				communities designated under section 1391,

									(ii)renewal communities designated under

				section 1400E,

									(iii)low-income communities (as defined in

				section 45D(e)), and

									(iv)distressed communities (within the meaning

				of section 233 of the Bank Enterprise Act of 1991 (12 U.S.C. 1834a(b)).

									(4)Community

				bankFor purposes of this

				section, the term community bank means any of the following

				entities the gross assets of which (determined under the rules of section

				1202(d)) are $5,000,000,000 or less:

								(A)Any bank (as defined in section

				581).

								(B)Any bank holding company (as defined in

				section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C.

				1841(a))).

								(C)Any savings association (as defined in

				section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813)).

								(D)Any savings and loan holding company (as

				defined in section 10(a)(1)(D) of the Home Owners Loan

				Act).

								.

				(b)S

			 corporationsSection 1366(a)

			 of the Internal Revenue Code of 1986 is amended by adding at the end the

			 following new paragraph:

					

						(3)Reduction of tax

				on community banks

							(A)In

				generalIn the case of an S

				corporation which is a community bank (as defined in section 11(e)(4)), the net

				amount required to be taken into account by shareholders (without regard to

				this paragraph) shall be reduced by the lesser of—

								(i)20 percent of such net amount, or

								(ii)$1,250,000.

								(B)Increased

				benefit for banks operating in distressed areas, etcIn the case of a bank operating in an area

				referred to in section 11(e)(3)(B)—

								(i)subparagraph (A)(i) shall be applied by

				substituting 50 percent for 20 percent,

				and

								(ii)subparagraph (A)(ii) shall be applied by

				substituting $2,500,000 for

				$1,250,000.

								.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				402.Community banks

			 exempt from minimum tax

				(a)In

			 generalSection 55 of the

			 Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is

			 amended by adding at the end the following new subsection:

					

						(f)Exemption for

				community banks

							(1)In

				generalThe tentative minimum

				tax of a community bank (as defined in section 11(e)(4)) shall be zero.

							(2)Certain rules to

				applyRules similar to the

				rules of paragraphs (2) through (5) of subsection (e) shall apply for purposes

				of this

				subsection.

							.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				

